 
 
I 
108th CONGRESS 2d Session 
H. R. 5304 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mrs. Capito introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committees on Armed Services and Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a memorial for 40 fallen American servicemen who perished in the tragic air crash during World War II at Bakers Creek, Australia on June 14, 1943. 
 
 
1.Short title This Act may be cited as the Bakers Creek Air Crash Memorial Act of 2004. 
2.FindingsThe Congress finds the following: 
(1)During the Second World War, the United States Army Air Corps, established rest and recreation facilities in Mackay Queensland, Australia. 
(2)From the end of January 1943 until early 1944, thousands of United States servicemen were ferried almost daily from New Guinea to Mackay. 
(3)These servicemen traveled by air transport to spend an average of 10 days on a rest and relaxation furlough. 
(4)These servicemen were usually carried by two B–17 Flying Fortresses converted for transport duty. 
(5)On Monday, June 14, 1943, just before dawn, at about 6 a.m., Boeing B–17C, Serial/Tail Number 40–2072, took off headed for Port Moresby. 
(6)There were 6 crew and 35 passengers aboard. 
(7)The aircraft took off into fog and, soon after, made a turn at low altitude. 
(8)A few minutes after take-off, it crashed, at Bakers Creek, killing all but one of those on board. 
(9)The cause of the crash remains a mystery and is relatively unknown outside Mackay. 
(10)United States officials who were under orders not to reveal the presence of Allied troops in Australia, kept the crash a secret during the war. 
(11)Relatives of the victims received telegrams from the United States War Department that said little more than the serviceman had been killed in an air crash in the South West Pacific. 
(12)The victims’ remains were flown to Townsville where they were buried in the Belgian Gardens United States military cemetery. 
(13)Early in 1946, they were disinterred and shipped to Hawaii for reburial. 
(14)13 are buried in the Punchbowl cemetery, Hawaii and the remainder were returned to the United States mainland. 
(15)15 years ago Robert Cutler was reading his father’s wartime journals and found reference to the accident. 
(16)This discovery inspired Mr. Cutler to embark upon a research project that would consume more than a decade and take him to Australia. 
(17)Mr. Cutler’s work and trip to Australia brought to light this valuable information.  
3.Bakers Creek Air Crash Memorial Marker in Arlington National Cemetery 
(a)EstablishmentSubject to section 3, the Secretary of the Army is authorized to place in Arlington National Cemetery a memorial marker to honor the memory of the members of the Armed Forces of the United States who lost their lives at Bakers Creek, Australia on June 14, 1943. 
(b)Approval of design and siteThe Secretary of the Army shall have exclusive authority to approve an appropriate design and site within Arlington National Cemetery for the memorial authorized under subsection (a). 
4.Alternative site for Bakers Creek Air Crash Memorial 
(a)Identification of alternative siteIf the Secretary of the Army determines that there is not sufficient space in Arlington National Cemetery for the memorial marker referred to in section 2, the Secretary of Defense and the Secretary of the Interior shall jointly identify appropriate alternative sites for that memorial marker.  
(b)Report to congressThe Secretary of Defense shall submit to Congress a report containing the alternative sites identified under subsection (a). 
(c)Selection of siteThe Secretary of Defense is authorized to place in a site selected by the Secretary a memorial marker to honor the memory of the members of the Armed Forces of the United States who lost their lives at Bakers Creek, Australia on June 14, 1943.  
(d)AdministrationIf the memorial marker is established on a site identified under subsection (a), the memorial marker shall be placed, maintained, and administered by the Secretary of Defense.  
5.Authorization of appropriationsThere is authorized to be appropriated such sums as are necessary to implement this Act. 
 
